Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 28, 1993, which, upon reconsideration, adhered to its prior decision ruling that claim*780ant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
On its own motion, the Unemployment Insurance Appeal Board reopened claimant’s case for the purpose of determining if there had been compliance with the procedural requirements set forth in Municipal Labor Comm, v Sitkin (79 Civ 5899, 1983 WL 44294). Having found no substantial procedural violations, the Board adhered to its prior decision disqualifying claimant from receiving unemployment insurance benefits on the basis that she voluntarily left her employment without good cause. Based upon our review of the record, we concur with the Board’s findings. Moreover, while claimant seeks to argue the merits of the Board’s prior decision, we decline to address this issue since it was not addressed by the Board upon reconsideration.
Cardona, P. J., White, Casey, Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.